                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Nos.: 3:19-CR-220-TAV-DCP-1
                                          )            3:19-CR-220-TAV-DCP-2
BRYAN CORNELIUS and                       )
GAGE WHITTENBERG,                         )
                                          )
              Defendants.                 )


                      MEMORANDUM OPINION AND ORDER

      This case is before the Court on defendant Cornelius’s Motion to Suppress

Intercepted Communications by Wiretap [Doc. 242] and defendant Whittenberg’s

motion to adopt the previously mentioned motion [Doc. 247]. This Court referred the

motions to United States Magistrate Judge Debra C. Poplin, who issued a Report and

Recommendation (“R&R”) recommending that the Court grant the motion to adopt and

deny the motion to suppress [Doc. 381]. Defendants objected to the R&R [Docs. 392,

396], and the government responded, relying on the original briefing and the R&R

[Doc. 404]. Because the Court agrees with Judge Poplin’s conclusion, it will OVERRULE

defendants’ objections [Docs. 392, 396], ACCEPT IN WHOLE the R&R [Doc. 381],

GRANT the motion to adopt [Doc. 247] and DENY the Motion to Suppress Evidence

[Doc. 242].
I.     Background

       The Court presumes familiarity with the R&R’s description of the background.

Neither party objected to the magistrate judge’s description of the background of the case

and the positions of the parties. The Court, therefore, incorporates this section by reference

from the R&R as background.

II.    Standard of Review

       A court must conduct a de novo review of those portions of a magistrate judge’s

report and recommendation to which a party objects unless the objections are frivolous,

conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall,

806 F.2d 636, 637 (6th Cir. 1986).         “Objections disputing the correctness of the

magistrate’s recommendation, but failing to specify the findings believed to be in error are

too general and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 516, 519

(6th Cir. 2008) (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). The Court

“may accept, reject, or modify, in whole or in part, the findings or recommendations” made

by the magistrate judge. 28 U.S.C. § 636(b)(1).

III.   Analysis

       Defendant Cornelius incorporated defendant Whittenberg’s objections. Therefore,

considering the overlap, there are two overall objections to the R&R, both relating to Judge

Poplin’s conclusion that the necessity requirement had been met. The Court will consider

each argument in turn.

                                              2
       A.     Exhaustion of Investigative Techniques

       Defendants object to the conclusion that the necessity requirement had been met

because “law enforcement had not sufficiently exhausted their ongoing investigative

techniques prior to obtaining authorizations for wiretaps” [Doc. 392 p. 6]. Defendants state

that based on the evidence already collected, Officer Mynatt had probable cause to apply

for search warrants which would have yielded additional strong evidence toward

dismantling the conspiracy [Id.].     Defendants contend that “traditional investigative

techniques were apparently already working to sufficiently expose criminal offenses,

and would continue to do so, obviating the need for a wiretap” [Id.; see also Doc. 396

p. 2–3 (“those investigative techniques had enough success in identifying investigative

leads . . . that there was no need for the extreme remedy of a wiretap”)].

       However, as Judge Poplin noted [Doc. 381 p. 16], “the government is not required

to prove that every other conceivable method has been tried and failed or that all avenues

of investigation have been exhausted.” United States v. Alfano, 838 F.2d 158, 163

(6th Cir. 1988) (citing United States v. Brown, 761 F.2d 1272, 1275 (9th Cir.1985)).

Accordingly, this objection will be OVERRULED.

       B.     Specificity of the Affidavit

       Defendants object to the conclusion that the necessity requirement was met because

the affidavit “fails to provide enough specificity on how other proposed investigative

techniques would not or could not be successful” and instead relies upon generalized

reasons based on the affiant’s opinion and experience [Doc. 392 p. 6–7; Doc. 396 p. 3].

                                             3
Defendants state that the techniques were discussed in the affidavit, but the language is

“boilerplate” with “nothing particularly unique” about this conspiracy [Doc. 392. p. 7].

Defendants contend therefore that this was not a serious consideration of non-wiretap

techniques and that this does not constitute a full and complete statement as to whether

other investigative procedures had been tried and failed or why they would be unlikely to

succeed or too dangerous [Doc. 396 p.3].

       Judge Poplin noted that “[w]ith respect to various other investigative techniques,

Officer Mynatt discusses why, in his opinion, each had been or would be inadequate in this

case, including specifics about the investigation of Defendants’ alleged DTO.” [Doc. 381

p. 18]. She discussed at length [Id. pp. 19–21] how Officer Mynatt explained other

methods would not be feasible “to discover the full scope of the alleged conspiracy, and to

achieve the goals of the investigation into the DTO” given the unique operation patterns

and characteristics of the DTO that had already been observed [Id. p. 19]. She concluded

that this information demonstrated that law enforcement gave serious consideration to non-

wiretap techniques and defendants had not met their burden to overcome the presumption

that the wiretap authorization was proper.

       As to defendants’ argument that the affidavit was too general, Judge Poplin wrote

that

       [a]n affidavit’s partial reliance on statements that would be equally
       applicable to almost any . . . case [of this kind] does not render the affidavit
       insufficient so long as there is information about particular facts . . . which
       would indicate that wiretaps are not being routinely employed as the initial
       step in criminal investigation

                                              4
[Doc. 381 p. 22 (citing United States v. Wright, 635 F. App’x 162, 167 (6th Cir. 2015)

(citation omitted))]. Contrary to defendants’ assertions, the information need not be

corroborated or solely based on the specifics of this case. While some of the information

may be drawn from Officer Mynatt’s experience and applicable to any case, the Court

agrees with Judge Poplin that the affidavit contained the required amount of specificity.

As the government notes [Doc. 404], the R&R is “extremely thorough and well-reasoned”

and the Court agrees with Judge Poplin’s conclusions and application of relevant case law

to the facts. Defendants’ objections are repetitive of the those in the underlying motion

and do not identify case law here that would require a different result. Defendants rely on

United States v. Rice, 478 F.3d 704, 710 (6th Cir. 2007), but this case has already been

comprehensively considered and appropriately applied or distinguished in the R&R.

Accordingly, the objection will be OVERRULED.

IV.    Conclusion

       For the reasons discussed herein, and upon careful, de novo review of the record and

the law, defendants’ objections [Docs. 392, 396] are OVERRULED.                The Court

ACCEPTS IN WHOLE the R&R [Doc. 381] and incorporates it into this Memorandum

Opinion and Order. Accordingly, the motion to adopt [Doc. 247] is GRANTED, and the

motion to suppress evidence [Doc. 242] is DENIED.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE

                                            5
